Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 1 of 29 Page ID
                                #:25628

 1   BRYAN A. MERRYMAN (SBN 134357)
     bmerryman@whitecase.com
 2
     EARLE MILLER (SBN 116864)
 3   emiller@whitecase.com
     RUSSELL J. GOULD III (SBN 313352)
 4
     russell.gould@whitecase.com
 5   WHITE & CASE LLP
 6   555 S. Flower Street, Suite 2700
     Los Angeles, CA 90071-2433
 7   Telephone: (213) 620-7700
 8   Facsimile: (213) 452-2329

 9   Attorneys for Plaintiff
10   THE EXPORT-IMPORT BANK OF KOREA

11                            UNITED STATES DISTRICT COURT

12                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   THE EXPORT-IMPORT BANK OF Case No. 2:16-cv-02056-MWF-JPR
     KOREA, an agency or instrumentality
14                                       PLAINTIFF THE EXPORT-IMPORT
     of the Republic of Korea,
                                         BANK OF KOREA’S NOTICE OF
15
                     Plaintiff,          MOTION AND MOTION TO
16                                       DISQUALIFY PAUL HASTINGS LLP
            v.                           AND FOR AN ORDER TO SHOW
17
                                         CAUSE WHY GORDON REES
18   ASI CORPORATION, a Delaware         SCULLY MANSUKHANI, LLP
     corporation; ASI COMPUTER           SHOULD NOT BE DISQUALIFIED
19   TECHNOLOGIES, INC., a California
20   corporation; BILL CHEN a/k/a TA     Date: January 7, 2019*
     WEI CHEN, an individual; HENRY      Time: 10:00 a.m.
21   CHEN a/k/a HUNG CHEN, an            Courtroom: 5A
22   individual; FRANCES CHOU a/k/a      Judge: Hon. Michael W. Fitzgerald
     MEI LING CHOU a/k/a FRANCES
23   MEILING CHOU, an individual;        *Ex parte application filed concurrently
24   CHRISTINE LIANG a/k/a               requesting an earlier hearing date in view
     CHRISTINE LI-YIN LIANG a/k/a LI of the urgency of the matter
25   YIN CHU, an individual,
26
                          Defendants.
27
28

                                        KEXIM’S NOTICE OF MOTION AND MOTION TO DISQUALIFY PAUL HASTINGS
     AMERICAS 97250734                          AND FOR AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 2 of 29 Page ID
                                #:25629

 1   TO THE COURT AND ALL PARTIES AND ATTORNEYS OF RECORD:
 2             PLEASE TAKE NOTICE that on January 7, 2019, at 10:00 a.m., or as soon
 3   as counsel may be heard before the Honorable Michael W. Fitzgerald, in the United
 4   States District Court for the Central District of California, located at 350 West First
 5   Street, Los Angeles, California, Courtroom 5A, plaintiff The Export-Import Bank
 6   of Korea (“KEXIM”) will, and hereby does, move the Court to disqualify Paul
 7   Hastings LLP (“Paul Hastings”) from representing defendants ASI Computer
 8   Technologies, Inc. (“ASI”) and Christine Liang in this case.
 9             KEXIM also requests the Court issue an order to show cause why Gordon
10   Rees Scully Mansukhani, LLP (“Gordon Rees”) should not be disqualified.
11   KEXIM requests the order to show cause require the lawyers at Gordon Rees
12   working on this case to confirm, in writing and under oath, that they did not receive
13   KEXIM’s confidential information from Paul Hastings, and will destroy all
14   documents and communications exchanged with Paul Hastings.
15             KEXIM sets the motion for hearing on January 7, 2019, but
16   concurrently files an ex parte application requesting the Court instead hear the
17   motion earlier. There is an urgent need to resolve this matter well before the
18   trial date of January 15, 2019, and before KEXIM’s confidential information
19   is irredeemably compromised by Paul Hastings’ continued participation in this
20   matter adversely to KEXIM.
21             The motion is made on the grounds that before attempting to represent ASI
22   and Ms. Liang, Paul Hastings met with KEXIM regarding this litigation and
23   received material confidential information. California Rule of Professional
24   Conduct 1.18 therefore prevents Paul Hastings from now switching sides and
25   representing ASI and Ms. Liang in this litigation. The request for an Order to Show
26   Cause is made on the ground that lawyers at Gordon Rees may have been exposed
27   to KEXIM’s confidential information by working with Paul Hastings on this matter.
28             The motion is and will be based on this notice, the accompanying
                                                -1-
                                              KEXIM’S NOTICE OF MOTION TO DISQUALIFY PAUL HASTINGS AND
     AMERICAS 97250734                             FOR AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 3 of 29 Page ID
                                #:25630

 1   memorandum of points and authorities, the concurrently filed declarations of Bryan
 2   A. Merryman, Jin-oh Park, and Cholkyu Lee, all matters with respect to which this
 3   Court may take judicial notice, all pleadings, papers, and records on file in this
 4   action, and such other and further evidence and argument of counsel as may be
 5   heard.
 6             This motion is made following the conference of counsel under Local Rule 7-
 7   3, which started on December 3, 2018, and continued through December 7, 2018.
 8
 9   Dated: December 10, 2018                      WHITE & CASE LLP
10
                                                   By: /s/ Bryan A. Merryman
11
                                                        Bryan A. Merryman
12
                                                   Attorneys for Plaintiff
13
                                                   The Export-Import Bank of Korea
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                                             KEXIM’S NOTICE OF MOTION TO DISQUALIFY PAUL HASTINGS AND
     AMERICAS 97250734                            FOR AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 4 of 29 Page ID
                                #:25631

 1                                                 TABLE OF CONTENTS
 2                                                                                                                            Page(s)
 3                 INTRODUCTION ............................................................................................ 1 
 4
                   FACTUAL AND PROCEDURAL BACKGROUND ..................................... 2 
 5
                   A.      Paul Hastings Seeks to Represent KEXIM in This Case ....................... 2 
 6
 7                 B.      KEXIM Files Its Complaint, and ASI and Ms. Liang Retain the
                           Same Lawyer Throughout the Case ....................................................... 4 
 8
                   C.      The Alameda County Superior Court Disqualifies Paul Hastings
 9                         From Representing ASI in a Related Case ............................................ 4 
10
                   D.      ASI and Ms. Liang Associate Paul Hastings in This Case .................... 6 
11
                   E.      KEXIM Informs Paul Hastings of the Conflict and Demands
12                         the Firm Withdraw, but Paul Hastings Refuses and Continues to
13                         Represent ASI and Ms. Liang ................................................................ 6 
14                 THE COURT SHOULD DISQUALIFY PAUL HASTINGS AND
15                 ISSUE AN ORDER TO SHOW CAUSE REGARDING
                   DISQUALIFICATION OF GORDON REES ................................................. 7 
16
                   A.      California Law Prevents a Law Firm From Representing a
17
                           Client Adverse to the Firm’s Former Client in the Same
18                         Litigation ................................................................................................ 7 
19                 B.      Paul Hastings Has Not Complied With Rule 1.18 and Must Be
20                         Disqualified From Representing ASI and Ms. Liang in This
                           Case ........................................................................................................ 9 
21
                                     Paul Hastings Received Material Confidential
22
                                     Information From KEXIM, Its Prospective Client ...................... 9 
23
                                     Paul Hastings Cannot Represent ASI and Ms. Liang
24                                   Because Neither Exception to California Rule of
25                                   Professional Conduct 1.18 Applies ........................................... 12 

26                                   a.        Paul Hastings Received More Information Than
                                               Was Necessary to Determine Whether to
27
                                               Represent KEXIM and Took No Steps to Avoid
28                                             Receiving That Information ............................................ 12 
                                                             -i-
                                                                         KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                                        AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 5 of 29 Page ID
                                #:25632

 1                               b.      Paul Hastings Failed to Establish a Timely Ethical
                                         Screen .............................................................................. 14 
 2
                                 c.      Paul Hastings Failed to Promptly or Adequately
 3                                       Notify KEXIM ................................................................ 16 
 4
                                 Public Policy Supports Disqualifying Paul Hastings ................ 18 
 5
                                 The Alameda County Superior Court Disqualified Paul
 6                               Hastings for Less Severe Reasons Than Exist Here.................. 19 
 7
               C.        The Court Should Issue an Order to Show Cause Why Gordon
 8                       Rees Should Not Be Disqualified ........................................................ 21 
 9             CONCLUSION .............................................................................................. 21 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              - ii -
                                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 6 of 29 Page ID
                                #:25633

 1                                         TABLE OF AUTHORITIES
 2                                                                                                                Page(s)
 3                                                         CASES
 4   Beltran v. Avon Prods., Inc.,
 5      867 F. Supp. 2d 1068 (C.D. Cal. 2012) ..................................................... 8, 10, 15
 6   In re Complex Asbestos Litig.,
 7       232 Cal. App. 3d 572 (1991) ............................................................................... 12

 8   Edwards Wildman Palmer LLP v. Super. Ct.,
       231 Cal. App. 4th 1214 (2014) .............................................................................. 9
 9
10   Flatt v. Super. Ct.,
        9 Cal. 4th 275 (1994) ........................................................................................... 10
11
     Henriksen v. Great Am. Sav. & Loan,
12     11 Cal. App. 4th 109 (1992) ................................................................................ 17
13
     People ex rel. Dep’t of Corps. v. SpeeDee Oil Change Sys., Inc.,
14     20 Cal. 4th 1135 (1999) ........................................................................... 11, 18, 19
15
     Rodriguez v. W. Publ’g Corp.,
16     563 F.3d 948 (9th Cir. 2009) ................................................................................. 7
17   Skybell Techs., Inc. v. Ring, Inc.,
18      No. 8:18-cv-00014-JVS-JDE (C.D. Cal. Sept. 18, 2018) ..................................... 9

19   Trone v. Smith,
        621 F.2d 994 (9th Cir. 1980) ......................................................................... 10, 16
20
21                                                FEDERAL RULES

22   C.D. Cal. L.R. 16-2 ............................................................................................... 7, 15
23   C.D. Cal. L.R. 83-3.1.2 ............................................................................................... 8
24
                                                 STATE STATUTES
25
     Business and Professions Code § 6068(e) ............................................................ 8, 10
26
                                                     STATE RULES
27
28   Cal. R. Prof’l Conduct 1.0.1, Cmt. 6 ........................................................................ 14
                                              - iii -
                                                                  KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 7 of 29 Page ID
                                #:25634

 1   Cal. R. Prof’l Conduct 1.6 .................................................................................... 8, 10

 2   Cal. R. Prof’l Conduct 1.9, Cmt. 5 ........................................................................... 10
 3   Cal. R. Prof’l Conduct 1.18 ............................................................................... passim
 4   Cal. R. Prof’l Conduct 1.18(a) ................................................................................ 8, 9
 5
     Cal. R. Prof’l Conduct 1.18(c) ................................................................................ 8, 9
 6
     Cal. R. Prof’l Conduct 1.18, Cmt. 3 ......................................................................... 13
 7
 8   Cal. R. Prof’l Conduct 1.18, Cmt. 5 ......................................................................... 17

 9   Cal. R. Prof’l Conduct 1.18(d) ........................................................................... 11, 17
10   Cal. R. Prof’l Conduct 1.18(d)(1) ......................................................................... 8, 12
11   Cal. R. Prof’l Conduct 1.18(d)(2) ...................................................................... passim
12
     Cal. R. Prof’l Conduct 1.18(d)(2)(i) ......................................................................... 14
13
     Cal. R. Prof’l Conduct 1.18(d)(2)(ii) .............................................................. 7, 16, 17
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           - iv -
                                                                KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                              AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 8 of 29 Page ID
                                #:25635

 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2             INTRODUCTION
 3             This motion requests that the Court disqualify a law firm that obtained
 4   confidential information from a prospective client and then switched sides to
 5   represent adverse parties in the same matter. Paul Hastings LLP attempted to
 6   represent plaintiff The Export-Import Bank of Korea (“KEXIM”) in asserting its
 7   claims against defendant ASI Computer Technologies, Inc. (“ASI”) and others. On
 8   November 26, 2018, defendants ASI and Christine Liang filed a Notice of
 9   Association of Counsel notifying KEXIM for the first time that Paul Hastings now
10   represents them in this case. This representation violates California law.
11             California Rule of Professional Conduct 1.18 (“Rule 1.18”) prevents a lawyer
12   and the lawyer’s firm from representing a client with interests materially adverse to
13   those of a prospective client, in the same or a substantially related matter, if the
14   lawyer received from the prospective client material confidential information.
15   KEXIM sent Paul Hastings a request for proposal (“RFP”) to represent KEXIM
16   with respect to its claims against ASI. In that RFP, and in further documents
17   KEXIM sent, communications, and an in-person meeting to discuss KEXIM’s
18   potential claims against ASI – at the request of Paul Hastings – KEXIM disclosed
19   confidential information and strategic considerations.
20             Paul Hastings failed to meet any of the requirements in the two exceptions to
21   Rule 1.18. KEXIM has never consented to Paul Hastings’ representation of ASI
22   and Ms. Liang. Paul Hastings took no steps to avoid receiving more information
23   from KEXIM than was necessary to determine whether to represent it. The firm
24   also failed to establish a timely ethical screen or provide prompt notice to KEXIM.
25   The firm waited to do both until KEXIM demanded its withdrawal – one week after
26   Paul Hastings associated in as counsel and well after it had started substantive
27   work. Rule 1.18 therefore prevents Paul Hastings from representing ASI and Ms.
28   Liang in this case.
                                                -1-
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 9 of 29 Page ID
                                #:25636

 1             The California Supreme Court has called a lawyer switching sides the “most
 2   egregious conflict of interest.” The Ninth Circuit has stressed that lawyers must
 3   avoid the mere “appearance of a breach of confidence.” Paul Hastings’
 4   representation is particularly astonishing given that less than one week before it
 5   filed its Association of Counsel in this case, the Alameda County Superior Court
 6   disqualified the firm in its attempt to represent ASI in the related Kang litigation
 7   because it had also sought to represent the plaintiff there, as it did KEXIM here.
 8             The Court should disqualify Paul Hastings from representing ASI and Ms.
 9   Liang in this case because that representation violates Rule 1.18. In addition, Paul
10   Hastings’ delayed screen exposed KEXIM’s confidential information to ASI’s
11   existing counsel, Gordon Rees. While KEXIM does not move at this time to
12   disqualify Gordon Rees, the Court should ensure that Gordon Rees has not received
13   KEXIM’s confidential information from Paul Hastings by also issuing an order to
14   show cause why Gordon Rees should not be disqualified. The order should require
15   lawyers at Gordon Rees to confirm, in writing and under oath, that they did not
16   receive KEXIM’s confidential information.
17             FACTUAL AND PROCEDURAL BACKGROUND
18             A.        Paul Hastings Seeks to Represent KEXIM in This Case
19             KEXIM considered retaining Paul Hastings to represent it in this action. On
20   August 31, 2015, KEXIM sent to Paul Hastings an RFP regarding KEXIM’s
21   potential claims against ASI. See Declaration of Jin-oh Park (“Park Decl.”) ¶ 3, Ex.
22   A1. The RFP is five pages, excluding attachments, and requests that Paul Hastings
23   submit a proposal “to act as U.S. legal counsel in a potential action in the United
24   States against [ASI].” Id. at 4. The RFP discloses, among other information,
25   certain facts KEXIM learned from its internal investigation of the fraud committed
26   by Moneual, as well as the scope of the work KEXIM requests from Paul Hastings.
27   1
      The RFP attached to Mr. Park’s declaration is redacted to preserve the attorney-
28   client privilege and attorney work product, which KEXIM does not waive.
                                            -2-
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
     AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 10 of 29 Page ID
                                 #:25637

 1    See id. at 4-8; id. ¶ 4. It also reveals the role KEXIM believed ASI played in the
 2    fraud. Id. ¶ 4. KEXIM states in the RFP that “[a]ll information provided and
 3    materials submitted herein or in relation hereto are, and must be treated as, strictly
 4    confidential by you and your Firm, and you must not reproduce or forward the
 5    same to any third party for any purpose whatsoever without the express written
 6    consent of KEXIM.” Id. ¶ 3, Ex. A at 4. The RFP lists KEXIM’s in-house lawyers
 7    as persons to contact: Jin-oh Park, the director of KEXIM’s legal department; and
 8    Cholkyu Lee, a senior legal officer of KEXIM. Id. at 8.
 9              Before Paul Hastings submitted its proposal for representation, Jong Han
10    Kim, a partner at Paul Hastings and the chair of the firm’s office in Seoul, requested
11    additional documents and information from Mr. Park and Mr. Lee. See Park Decl.
12    ¶ 6; Declaration of Cholkyu Lee (“Lee Decl.”) ¶ 3. In response to the request, Mr.
13    Lee provided documents to, and communicated with, Mr. Kim regarding the RFP
14    and Paul Hastings’ representation of KEXIM. Lee Decl. ¶ 3. Mr. Park and Mr.
15    Kim also met in person for over an hour, where they further discussed the subject
16    matter of the RFP. Park Decl. ¶ 6. Neither Mr. Kim nor any other person at Paul
17    Hastings told Mr. Park or Mr. Lee to limit the information it disclosed to Paul
18    Hastings. Park Decl. ¶ 7; Lee Decl. ¶ 4. In fact, Paul Hastings asked for more
19    information. See Park Decl. ¶ 6; Lee Decl. ¶ 3.
20              On September 15, 2015, Mr. Kim submitted Paul Hastings’ proposal for
21    representation to KEXIM. Park Decl. ¶ 8, Ex. B2. In the proposal, Paul Hastings
22    analyzes KEXIM’s “potential action against ASI.” Id. at 9. The firm notes “[w]e
23    have carefully reviewed the RFP and subsequent documents.” Id. Paul Hastings
24    advises KEXIM on potential claims and the legal issues that arise from them. Id. at
25    12-13. The proposal also lists the Paul Hastings lawyers that would work on the
26    case. Id. at 11. John Phillips, a partner and the chair of Paul Hastings’ San
27    2
        Like the RFP, Paul Hastings’ proposal for representation is redacted to preserve
28    the attorney-client privilege, which KEXIM does not waive.
                                             -3-
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                               AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 11 of 29 Page ID
                                 #:25638

 1    Francisco office, would lead the team. Id. Two other partners from Northern
 2    California – Edward Han (a partner and the Vice Chair of Paul Hastings’ Palo Alto
 3    office) and Sean Unger (a partner in Paul Hastings’ San Francisco office) – would
 4    provide support, along with Mr. Kim. Id. Associates in all three offices would
 5    assist the partners. Id. at 11 n.1. The proposal emphasizes Paul Hastings’ common
 6    practice of cross staffing between offices. Id. at 10. Paul Hastings states that it
 7    does not have a conflict of interest with KEXIM and is ready and willing to begin
 8    work. Id. at 13. Mr. Kim concludes by telling KEXIM to “contact [him] with any
 9    questions about this response, or if KEXIM needs additional information.” Id.
10              B.        KEXIM Files Its Complaint, and ASI and Ms. Liang Retain the
11                        Same Lawyer Throughout the Case
12              KEXIM ultimately chose White & Case LLP to represent it in this litigation.
13    KEXIM filed its initial complaint on March 25, 2016. Dkt. No. 1. The same lead
14    counsel, Christopher Queally, has represented ASI since at least May 18, 2016. See
15    Dkt. No. 16. He and his firm have also represented Christine Liang, ASI’s
16    president and majority shareholder, since May 30, 2017, when KEXIM added her
17    as a defendant. See Dkt. No. 118.
18              The current trial date is January 15, 2019, which the Court ordered on August
19    14, 2018. Dkt. No. 486. The pretrial filing deadlines are December 14 and 21,
20    2018, and the final pretrial conference is scheduled for January 4, 2019. Dkt. No.
21    513.
22              C.        The Alameda County Superior Court Disqualifies Paul Hastings
23                        From Representing ASI in a Related Case
24              As the Court knows from ASI and Ms. Liang’s requests for trial
25    continuances, ASI is a defendant in another case: Seok Kang, as Trustee on behalf
26    of KT Engcore Corp. v. ASI Corp., et al., Superior Court of California, County of
27    Alameda, Case No. RG16818221 (filed June 3, 2016) (“Kang”). On November 2,
28    2018, on the eve of trial in that case, Paul Hastings and ASI signed an engagement
                                                -4-
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 12 of 29 Page ID
                                 #:25639

 1    letter for Paul Hastings to represent ASI in Kang, along with Gordon Rees. See
 2    Declaration of Earle Miller (“Miller Decl.”) ¶ 4, Ex. E (ASI Opp. to Pl.’s Mot.
 3    Disqualify), at 35. On November 13, 2018, ASI filed a notice of association of
 4    counsel for Paul Hastings to “assist” in the Kang trial. Id. ¶ 3, Ex. D at 27-28. The
 5    same day, the plaintiff, KT Engcore Corp. (“KT”), requested that Paul Hastings
 6    withdraw because the firm had sought to represent KT in the same action. Id. ¶ 4,
 7    Ex. E at 35. The pitch included Mr. Kim and two other lawyers in Paul Hastings’
 8    Seoul office meeting with KT’s representatives, at KT’s request, near the end of
 9    2015. Id. at 34. During the meeting, Mr. Kim explained that Paul Hastings would
10    have to approve any retention of a new client such as KT. Id. at 35. Mr. Kim
11    apparently does not remember with whom he met at KT. Id. at 34. Paul Hastings
12    apparently did not receive documents from KT. Id. at 35. Nor did the firm submit
13    a written proposal to KT. See id. KT ultimately retained Greenberg Traurig LLP.
14    Id. at 34.
15              After KT reminded Paul Hastings about the pitch, the firm established an
16    ethical screen that prohibited only Mr. Kim from working on or accessing materials
17    relating to the ASI representation, or communicating with Paul Hastings’ lawyers
18    and staff working on the litigation. Id. at 35.
19              On November 14, 2018, KT orally moved to disqualify Paul Hastings. Id.
20    The court granted KT’s motion, but allowed Paul Hastings to file an opposition. Id.
21    ASI filed its opposition on November 19, 2018. Id. The court heard the issue again
22    on November 20 and reaffirmed its November 14 order disqualifying Paul Hastings
23    under Rule 1.18. Miller Decl. ¶ 6, Ex. F (Nov. 20, 2018 Hr’g Tr.) at 281:10-16,
24    283:16-20. The court noted the strong public policy considerations protecting
25    prospective clients. Id. at 273:20-25; 276:5-11. Although defendants have a right
26    to choose their counsel, disqualifying Paul Hastings did not impose a hardship on
27    ASI because it already had counsel – Gordon Rees – and Paul Hastings entered the
28    case shortly before trial. Id. at 279:14-20. The court questioned why a firm such as
                                                -5-
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 13 of 29 Page ID
                                 #:25640

 1    Paul Hastings did not know earlier about the conflict of interest. Id. at 280:22-
 2    281:9. Since the November 14 order, Paul Hastings ceased representing ASI in
 3    Kang. See Miller Decl. 4, Ex. E at 35. The Kang trial concluded, and, on
 4    December 7, 2018, the jury returned a verdict against ASI.
 5              D.        ASI and Ms. Liang Associate Paul Hastings in This Case
 6              KEXIM’s counsel asked ASI and Ms. Liang’s counsel, Philip Lo of Gordon
 7    Rees, on November 14, 2018, whether ASI would seek to associate Paul Hastings
 8    as counsel in this case, as it had in Kang. Miller Decl. ¶ 5. Mr. Lo did not answer
 9    the question. Id. On November 26, without any further notice to KEXIM or
10    correspondence on the subject, ASI and Ms. Liang filed a notice associating Paul
11    Hastings as counsel of record in this litigation. Dkt. No. 511; Miller Decl. ¶ 5; Park
12    Decl. ¶ 9.
13              E.        KEXIM Informs Paul Hastings of the Conflict and Demands the
14                        Firm Withdraw, but Paul Hastings Refuses and Continues to
15                        Represent ASI and Ms. Liang
16              On December 3, 2018, KEXIM notified Thomas Zaccaro of Paul Hastings by
17    letter that the firm’s representation of ASI and Ms. Liang violates the California
18    Rules of Professional Conduct. Miller Decl. ¶ 7, Ex. G at 46-48. KEXIM
19    demanded Paul Hastings withdraw immediately and confirm to KEXIM in writing
20    the firm has not shared KEXIM’s confidential information with lawyers at Gordon
21    Rees. Id. On December 4, 2018, Paul Hastings’ General Counsel, Eve Coddon,
22    responded by letter to KEXIM. Miller Decl. ¶ 8, Ex. H. Ms. Coddon stated the
23    firm was “investigating” the issue, did not believe withdrawal was required, and
24    would inform KEXIM of its decision. Id. at 49. Paul Hastings’ General Counsel
25    further stated Paul Hastings had implemented an ethical screen; the letter did not
26    state whether it implemented the screen before or after receiving KEXIM’s
27    December 3 letter, but later correspondence makes it clear Paul Hastings
28    implemented the screen only after it had received the December 3 letter. Id.; Miller
                                              -6-
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 14 of 29 Page ID
                                 #:25641

 1    Decl. ¶ 11, Ex. L at 61. In a footnote, Ms. Coddon’s December 4 letter states the
 2    letter “constitutes notice to KEXIM of the Firm’s ethical screening procedures as
 3    required under Rule 1.18(d)(2)(ii).” Miller Decl. ¶ 8, Ex. H at 61 n.1.
 4              Mr. Zaccaro then stated by email on December 6 that Paul Hastings intends
 5    to represent ASI and Ms. Liang until the firm withdraws or the Court disqualifies it.
 6    Miller Decl. ¶ 9, Ex. I at 51. This includes attending the Local Rule 16-2 meeting,
 7    preparing pretrial filings, and preparing for trial. See id. Mr. Queally confirmed
 8    this was also ASI, Ms. Liang, and Gordon Rees’ position. See id. at 52. When Mr.
 9    Queally could not attend the planned December 7 Local Rule 16-2 meeting, he said
10    Paul Hastings would attend instead, while he participated on the phone. Id. at 53.
11    KEXIM objected to Paul Hastings’ attendance because of the conflict. Id. at 52.
12    The parties rescheduled the meeting to December 11. Miller Decl. ¶ 9, Ex. J at 55.
13              KEXIM sent another letter to Ms. Coddon on December 6, 2018. Miller
14    Decl. ¶ 10, Ex. K. KEXIM reiterated that Paul Hastings’ representation violates the
15    California Rules of Professional Conduct, and the firm’s refusal to withdraw forces
16    KEXIM to file a motion to disqualify. Id. at 60. On December 7, Ms. Coddon
17    confirmed Paul Hastings would not withdraw. Miller Decl. ¶ 11, Ex. L at 61-62.
18              THE COURT SHOULD DISQUALIFY PAUL HASTINGS AND ISSUE
19              AN ORDER TO SHOW CAUSE REGARDING DISQUALIFICATION
20              OF GORDON REES
21              California law prevents Paul Hastings from representing ASI and Ms. Liang
22    in this litigation. Paul Hastings must be disqualified. The Court should also issue
23    an order to show cause why Gordon Rees, who may have obtained KEXIM’s
24    confidential information from Paul Hastings, should not also be disqualified.
25              A.        California Law Prevents a Law Firm From Representing a Client
26                        Adverse to the Firm’s Former Client in the Same Litigation
27              In the Ninth Circuit, state law governs motions to disqualify. Rodriguez v.
28    W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009). The Central District applies
                                            -7-
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 15 of 29 Page ID
                                 #:25642

 1    the California Rules of Professional Conduct and related judicial decisions. C.D.
 2    Cal. L.R. 83-3.1.2. A conflict of interest is a ground for disqualification. Beltran v.
 3    Avon Prods., Inc., 867 F. Supp. 2d 1068, 1077 (C.D. Cal. 2012).
 4              California Rule of Professional Conduct 1.18, which became effective on
 5    November 1, 2018, sets forth lawyers’ duties to prospective clients. Rule 1.18(a)
 6    provides that a person who consults a lawyer for the purpose of retaining the lawyer
 7    or securing legal service or advice is a prospective client. Even when no lawyer-
 8    client relationship ensues, that lawyer shall not represent a client with interests
 9    materially adverse to those of a prospective client in the same or a substantially
10    related matter if the lawyer received from the prospective client material
11    information protected by the confidentiality provisions in Business and Professions
12    Code section 6068(e) and California Rule of Professional Conduct 1.6. Cal. R.
13    Prof’l Conduct 1.18(c). No lawyer in a firm with which that lawyer is associated
14    may represent the materially adverse client. Cal. R. Prof’l Conduct 1.18(c).
15              Rule 1.18 sets forth two exceptions which, if met, allow the lawyer or law
16    firm to represent the adverse client. The first exception requires the affected and
17    prospective client to give informed written consent to the representation. Cal. R.
18    Prof’l Conduct 1.18(d)(1). KEXIM has not given, and Paul Hastings has never
19    requested, such consent.
20              The second exception has three requirements: the lawyer who received the
21    information must have taken reasonable measures to avoid exposure to more
22    information than was reasonably necessary to determine whether to represent the
23    prospective client; the law firm must timely screen the prohibited lawyer and
24    apportion that lawyer no part of the fee from the representation; and the law firm
25    must promptly notify the prospective client in writing in order to enable the
26    prospective client to ascertain the law firm’s compliance with the provisions of the
27    rule. Cal. R. Prof’l Conduct 1.18(d)(2).
28              A court in the Central District recently disqualified a law firm under Rule
                                                   -8-
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 16 of 29 Page ID
                                 #:25643

 1    1.18. Skybell Techs., Inc. v. Ring, Inc., No. 8:18-cv-00014-JVS-JDE (C.D. Cal.
 2    Sept. 18, 2018); Miller Decl. ¶ 2, Ex. C (“Skybell”). In that case, the lawyer for the
 3    defendant, Ring, Inc. (“Ring”), joined a new law firm, Orrick, Herrington &
 4    Sutcliffe (“Orrick”), during the litigation. Id. at 7. Like Paul Hastings, Orrick had
 5    pitched the plaintiff, SkyBell Technologies, Inc. (“SkyBell”), to work on the same
 6    case, met with representatives of SkyBell, and provided SkyBell a written proposal
 7    analyzing potential claims. See id. at 4-7. The court disqualified Orrick from
 8    representing Ring because, under Rule 1.18, SkyBell was a prospective client and
 9    Orrick received confidential information from SkyBell. Id. at 13-21. Orrick did
10    not meet the exception under Rule 1.18(d)(2) because it did not take reasonable
11    measures in the pitch process to avoid exposure to more information than was
12    reasonably necessary for determining whether to represent SkyBell. Id. at 20-21.
13              B.        Paul Hastings Has Not Complied With Rule 1.18 and Must Be
14                        Disqualified From Representing ASI and Ms. Liang in This Case
15              Paul Hastings obtained material confidential information from KEXIM, its
16    prospective client, and now seeks to represent adverse parties ASI and Ms. Liang in
17    the same litigation in which Paul Hastings sought to represent KEXIM. Paul
18    Hastings has the burden to prove it complied with Rule 1.18. Because neither
19    exception to Rule 1.18 applies here, the firm must be disqualified. Public policy,
20    Skybell, and Kang support disqualification here.
21                             Paul Hastings Received Material Confidential Information
22                             From KEXIM, Its Prospective Client
23              KEXIM is Paul Hastings’s former prospective client under Rule 1.18(a).
24    KEXIM sent the RFP to Paul Hastings for the purpose of retaining or securing legal
25    advice. See Edwards Wildman Palmer LLP v. Super. Ct., 231 Cal. App. 4th 1214,
26    1226 (2014) (holding an attorney-client relationship exists when a person consults a
27    lawyer to obtain legal service or advice, even if the person does not retain the
28    lawyer). Rule 1.18(c) therefore requires Paul Hastings to maintain KEXIM’s
                                             -9-
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 17 of 29 Page ID
                                 #:25644

 1    confidences as it would for a former client.
 2              This litigation involves the same matter on which Paul Hastings advised
 3    KEXIM – its claims against ASI stemming from Moneual’s fraud. As parties
 4    opposing those claims, the interests of ASI and Ms. Liang are materially adverse to
 5    KEXIM.
 6              Paul Hastings received from KEXIM confidential information protected by
 7    Business and Professions Code section 6068(e) and California Rule of Professional
 8    Conduct 1.6. Under Rule 1.6, confidential information includes that which a
 9    “lawyer acquires by virtue of the representation, whatever its source, and
10    encompasses matters communicated in confidence by the client . . . .” Material
11    confidential information can include information publicly available or discoverable
12    in litigation. See Skybell, Miller Decl. ¶ 2, Ex. C at 14 (citing Cal. R. Prof’l
13    Conduct 1.9, Cmt. 5). KEXIM only communicated information to Paul Hastings
14    because, and by virtue, of the prospective representation. KEXIM went even
15    further, stating in the RFP the information and materials KEXIM submitted with or
16    related to the RFP “are, and must be treated as, strictly confidential by you and your
17    Firm . . . .” Park Decl. 3, Ex. A at 4. KEXIM could not have been be more
18    explicit. It considered the information confidential, wanted it kept confidential, and
19    only provided information to Paul Hastings for purposes of legal advice and
20    representation. Paul Hastings received confidential information from KEXIM
21    under Rules 1.6 and 1.18.
22              Courts presume the lawyer acquired confidential information in the first
23    representation if the second representation is substantially related or the same. See
24    Beltran, 867 F. Supp. 2d at 1078; Flatt v. Super. Ct., 9 Cal. 4th 275, 283 (1994).
25    The client does not have to show it disclosed actual confidences. That “inquiry
26    would be improper as requiring the very disclosure the rule is intended to protect.”
27    Trone v. Smith, 621 F.2d 994, 999 (9th Cir. 1980). KEXIM’s RFP requests Paul
28    Hastings submit a proposal “to act as U.S. legal counsel in a potential action in the
                                             - 10 -
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 18 of 29 Page ID
                                 #:25645

 1    United States against [ASI].” Park Decl. ¶ 3, Ex. A at 4. The firm’s proposal
 2    analyzes KEXIM’s “potential action against ASI.” Park Decl. ¶ 8, Ex. B at 9. The
 3    RFP and proposal comprise the same issues as this case, and the Court must
 4    presume Paul Hastings received confidential information.
 5              Paul Hastings cannot rebut the presumption. “Even the briefest conversation
 6    between a lawyer and a client can result in the disclosure of confidences.” People
 7    ex rel. Dep't of Corps. v. SpeeDee Oil Change Sys., Inc., 20 Cal. 4th 1135, 1148
 8    (1999) (citation omitted). In SpeeDee Oil, the California Supreme Court held a
 9    lawyer received material confidential information because he discussed substantive
10    allegations, the case’s procedural status, and the client’s theories of the case and
11    discovery strategies. Id. at 1151.
12              The RFP and documents KEXIM sent to Paul Hastings confirm KEXIM
13    provided material confidential information to the firm. The RFP discloses a case
14    background section about facts and documents KEXIM considered important and
15    the role ASI played in Moneual’s fraud. Park Decl. ¶ 3, Ex. A at 3; id. ¶ 4. The
16    RFP also details the scope of the work and the content of the proposal, for purposes
17    of formulating KEXIM’s potential claims against ASI. Id. ¶ 3, Ex. A at 3. KEXIM
18    sent additional documents to Paul Hastings after the RFP, at Paul Hastings’ request.
19    Id. ¶ 6; Lee Decl. ¶ 3. KEXIM and Paul Hastings discussed the RFP, documents,
20    and KEXIM’s potential strategy when Mr. Park and Mr. Kim met in person for over
21    one hour. Park Decl. ¶ 6. After a “careful[] review” of the RFP and documents,
22    Paul Hastings submitted its written proposal. Id. ¶ 8, Ex. B. at 9. Because Paul
23    Hastings received material confidential information from its prospective client,
24    KEXIM, about this same litigation, Rule 1.18 prevents the firm from representing
25    adverse parties ASI and Ms. Liang, unless one of the exceptions in Rule 1.18(d)
26    applies.
27
28
                                               - 11 -
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 19 of 29 Page ID
                                 #:25646

 1                          Paul Hastings Cannot Represent ASI and Ms. Liang
 2                          Because Neither Exception to California Rule of Professional
 3                          Conduct 1.18 Applies
 4              Paul Hastings did not obtain from KEXIM informed written consent to
 5    represent ASI or Ms. Liang, so the first of the two exceptions to Rule 1.18 does not
 6    apply. See Cal. R. Prof’l Conduct 1.18(d)(1). Paul Hastings similarly failed to
 7    meet any of the three requirements for the second exception. The firm (a) received
 8    more information from KEXIM than was reasonably necessary to determine
 9    whether to represent it and did not avoid receiving that information; (b) did not
10    establish a timely screen; and (c) did not promptly or adequately notify KEXIM.
11              Paul Hastings has the burden to prove it complied with an exception under
12    Rule 1.18. See In re Complex Asbestos Litig., 232 Cal. App. 3d 572, 596 (1991)
13    (finding once the party moving to disqualify establishes the lawyer received
14    confidential information, the challenged lawyer then has the burden of showing
15    adequate procedures to protect the information); Miller Decl. ¶ 6, Ex. F at 276:16-
16    20 (the “burden is on the lawyer that has seen the prospective client . . . Any other
17    view of that doesn’t make sense.”) Paul Hastings cannot meet that burden.
18                          a.     Paul Hastings Received More Information Than Was
19                                 Necessary to Determine Whether to Represent
20                                 KEXIM and Took No Steps to Avoid Receiving That
21                                 Information
22              Rule 1.18(d)(2) requires the lawyer only receive from the prospective client
23    the information reasonably necessary to determine whether to represent it. Cal. R.
24    Prof’l Conduct 1.18(d)(2); Skybell, Miller Decl. ¶ 2, Ex. C at 16-17. The rule also
25    separately requires the lawyer take reasonable measures to avoid exposure to more
26    information than was reasonably necessary. Cal. R. Prof’l Conduct 1.18(d)(2);
27    Skybell, Miller Decl. ¶ 2, Ex. C at 16-17 (“Rule 1.18(d)(2) not only requires that the
28    information received by the attorney be reasonably necessary to determine whether
                                             - 12 -
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 20 of 29 Page ID
                                 #:25647

 1    to represent the prospective client, but it also states that the attorney must take
 2    ‘reasonable measures’ to avoid or limit exposure to this information.”). Neither
 3    happened here.
 4              Paul Hastings received from KEXIM more information than was reasonably
 5    necessary to determine whether to represent KEXIM. Rule 1.18(d)(2) relates only
 6    to the information necessary to determine representation – whether the information
 7    was necessary to prepare a competitive pitch is a separate matter. See Skybell,
 8    Miller Decl. ¶ 2, Ex. C at 20. The five-page RFP and multiple documents KEXIM
 9    disclosed to Paul Hastings exceeded the information needed to determine
10    representation, such as the type of claims and location of the lawsuit (to ensure the
11    firm has the expertise to represent the client), the names of the parties (to determine
12    conflicts), and the fees for the work. Instead, KEXIM provided Paul Hastings with
13    nonpublic, confidential factual information and legal strategies, and sent documents
14    to Paul Hastings at the law firm’s request. Park Decl. ¶¶ 4, 6; Lee Decl. ¶ 3. Paul
15    Hastings and KEXIM then discussed the matter further at a one-plus-hour meeting
16    between Jong Han Kim of Paul Hastings and Jin-oh Park of KEXIM. Park Decl. ¶
17    6. This is more information than Paul Hastings reasonably needed to determine
18    whether to represent KEXIM.
19              Paul Hastings also did not take reasonable measures to avoid exposure to
20    additional information. Paul Hastings must prove by “substantial evidence,” at
21    “each stage of the discussions” with KEXIM, it took effective and reasonable
22    measures to avoid exposure to more information than was necessary. Skybell,
23    Miller Decl. ¶ 2, Ex. C at 20; see also Cal. R. Prof’l Conduct 1.18, Cmt. 3 (“a
24    lawyer considering whether or not to undertake a new matter must limit the initial
25    interview to only such information as reasonably appears necessary for that
26    purpose.”).
27              In Skybell, Orrick argued that if it only acquired reasonably necessary
28    information, it must have taken measures to ensure it only received necessary
                                            - 13 -
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 21 of 29 Page ID
                                 #:25648

 1    information. Miller Decl. ¶ 2, Ex. C at 17. Orrick also argued that a warning to
 2    SkyBell to avoid exposing information would have had no practical effect. Id. The
 3    court rejected both arguments. Id. Rule 1.18(d)(2) “explicitly contemplates that the
 4    attorney take some type of affirmative step or act to limit or avoid exposure to more
 5    information than is necessary.” Id. “There must be some type of preceding or
 6    concurrent affirmative act that is carried out by the attorney to limit the disclosure.”
 7    Id.
 8              Here, Jong Han Kim and Paul Hastings did not take any affirmative steps to
 9    limit the information KEXIM provided. No lawyer at Paul Hastings cautioned Mr.
10    Park or Mr. Lee about providing information, told them to provide only certain
11    information, or requested they limit their disclosures of information in any way.
12    See Park Decl. ¶ 7; Lee Decl. ¶ 4.
13              In fact, Paul Hastings did the opposite – it requested more documents and
14    information from KEXIM. See Park Decl. ¶ 6; Lee Decl. ¶ 3. It also was ready and
15    willing to begin work and told KEXIM to reach out for further information or
16    questions. Park Decl. ¶ 8, Ex. B at 13. Paul Hastings did not take measures to
17    avoid exposure to more information than was reasonably necessary to determine
18    whether to represent KEXIM. Although either receiving more information or
19    failing to take these steps precludes Paul Hastings from representing ASI and Ms.
20    Liang under Rule 1.18, Paul Hastings fails to fulfill either requirement.
21                           b.    Paul Hastings Failed to Establish a Timely Ethical
22                                 Screen
23              Rule 1.18(d)(2)(i) requires the law firm to “timely” screen the lawyers that
24    received confidential information from the prospective client. To be effective,
25    screening measures must be implemented as soon as practical after a lawyer or law
26    firm should know there is a need for screening. See Cal. R. Prof’l Conduct 1.0.1,
27    Cmt. 6.
28              Paul Hastings began representing ASI on November 2, 2018, when it signed
                                               - 14 -
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 22 of 29 Page ID
                                 #:25649

 1    the engagement letter. Miller Decl. ¶ 4, Ex. E at 35. Because Paul Hastings had
 2    also pitched to represent KT, that court disqualified the firm on November 14 and
 3    reaffirmed the order on November 20. See id.; Miller Decl. ¶ 6, Ex. F at 281:22-24.
 4    Paul Hastings then associated in as counsel in this case on November 26, six days
 5    later. Dkt. No. 511. But the firm did not establish an ethical screen until December
 6    4 – after KEXIM’s letter. Miller Decl. ¶ 11, Ex. L at 61.
 7              Thomas Zaccaro of Paul Hastings and Christopher Queally, ASI’s longtime
 8    counsel at Gordon Rees, have taken the position that Paul Hastings is now co-
 9    counsel in this case and intends to represent ASI and Ms. Liang until the firm
10    withdraws or is disqualified. Miller Decl. ¶ 9, Ex. I at 51. Mr. Queally showed the
11    depth of Paul Hastings’ involvement when he said Paul Hastings would attend the
12    Local Rule 16-2 meeting in person in his place. Id. at 53. Paul Hastings was fully
13    prepared to attend the meeting – “particularly in Chris’s absence” – and stay on
14    schedule to complete the pretrial filings. Id. at 51.
15              This means Paul Hastings would necessarily have to discuss numerous
16    substantive issues: proposed jury instructions and verdict forms, stipulated facts,
17    exhibit lists, witnesses, deposition transcripts, and evidentiary issues, among others.
18    See C.D. Cal. L.R. 16-2. It also means Paul Hastings completed substantive work
19    on this case for over a week without imposing an ethical screen to protect KEXIM’s
20    confidential information. This delayed ethical screen is untimely. See Beltran, 867
21    F. Supp. 2d at 1083 (finding the law firm’s ethical wall untimely because the firm
22    established the wall after conducting substantive work on the case).
23              Not only has Paul Hastings violated the rule, but its delayed screen has
24    exposed KEXIM’s confidential information to the lawyers representing ASI and
25    Ms. Liang at both Paul Hastings and Gordon Rees. There are numerous scenarios
26    under which KEXIM’s confidential information could have been accessed, whether
27    intentionally or inadvertently. A lawyer or staff member at Paul Hastings could
28    have conducted preliminary research on the firm’s electronic database and viewed
                                           - 15 -
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 23 of 29 Page ID
                                 #:25650

 1    confidential documents, such as the RFP or other documents KEXIM provided. Or
 2    someone could have contacted a lawyer from the team that pitched KEXIM. This
 3    scenario is not unlikely: KEXIM is a Korean bank and many of the relevant actions
 4    happened in Korea. It would make sense for a lawyer in the Los Angeles office to
 5    contact the chair of the firm’s Seoul office for any background he could provide.
 6    Or the person could contact the chair of the firm’s litigation department – located in
 7    San Francisco, near ASI’s headquarters and the Kang litigation. Both the chairs
 8    apparently worked on the pitch to KEXIM, as they intended to represent KEXIM.
 9    Both of them, and all of the other lawyers on KEXIM’s representation team, still
10    work at Paul Hastings.
11              But KEXIM does not have to hypothesize scenarios under which Paul
12    Hastings may have exploited its confidences. Disqualification does not depend on
13    “proof of the abuse of confidential information.” Trone, 621 F.2d at 1001. The
14    more important consideration is the sensitivity of the client’s confidence and the
15    need to avoid even the “appearance of a breach of confidence.” Id. By its own
16    admission, Paul Hastings waited over one month after signing an engagement letter
17    with ASI, a week after it associated in as counsel, and after it already completed
18    substantive work on this case, to establish an ethical screen. Rule 1.18 does not
19    allow the law firm to wait until it receives a letter from the spurned prospective
20    client to establish an ethical screen. The rule requires a timely screen to avoid the
21    possibility of compromise. If the tainted lawyer or confidential information infects
22    the lawyers representing the adverse client, then an ethical screen is worthless. Paul
23    Hastings’ screen was untimely.
24                          c.    Paul Hastings Failed to Promptly or Adequately
25                                Notify KEXIM
26              Consistent with its untimely screen, Paul Hastings did not notify KEXIM of
27    its intent to represent ASI and Ms. Liang until after KEXIM sent its letter dated
28    December 3, 2018, demanding the firm withdraw. Rule 1.18(d)(2)(ii) requires the
                                          - 16 -
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                               AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 24 of 29 Page ID
                                 #:25651

 1    law firm to “promptly” give written notice to the prospective client to enable the
 2    client to ascertain whether the law firm complied with Rule 1.18. The written
 3    notice must include a general description of the subject matter about which Paul
 4    Hastings was consulted, and the screening procedures employed. See Cal. R. Prof’l
 5    Conduct 1.18, Cmt. 5. Paul Hastings’ purported notification to KEXIM – by means
 6    of a footnote in its December 4 letter – was tardy, not prompt. Paul Hastings sent
 7    its letter over one week after it associated as counsel in this case (and even longer
 8    after it presumably began representing ASI and Ms. Liang); and it did so only in
 9    response to KEXIM’s December 3 letter, rather than proactively as the rule
10    contemplates so KEXIM could have ascertained compliance with the rule. The
11    notice requirement would be unnecessary if the lawyer could wait to notify the
12    former client until after he or she conducted work on behalf of the adverse client.
13              Paul Hastings’ late notice also fails to identify the lawyers or staff the firm
14    considers to have received KEXIM’s confidential information. In the Kang action,
15    Paul Hastings only screened Jong Han Kim. Miller Decl. ¶ 4, Ex. E at 35. But the
16    firm represented that numerous partners, and unnamed associates, would work on
17    KEXIM’s case. Park Decl. ¶ 8, Ex. B at 11. Those partners work in California
18    offices of Paul Hastings. They – and all other associates and staff members that
19    assisted with the response – must be included in the screen. See Henriksen v. Great
20    Am. Sav. & Loan, 11 Cal. App. 4th 109, 116 n.6 (1992) (describing the typical
21    elements of an adequate ethical screen, which include, among other things,
22    screening tainted lawyers, and also noting inadequacies with the disqualified law
23    firm’s description in a declaration of its screening procedures). In addition to being
24    late, Paul Hastings’ notice does not allow KEXIM to determine whether the firm’s
25    ethical screen complies with the California Rules of Professional Conduct. Paul
26    Hastings violated Rule 1.18(d)(2)(ii). Paul Hastings cannot represent ASI and Ms.
27    Liang because none of the exceptions – and even none of the elements of the
28    exceptions – in Rule 1.18(d) applies. The firm must be disqualified.
                                             - 17 -
                                                      KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                  AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 25 of 29 Page ID
                                 #:25652

 1                           Public Policy Supports Disqualifying Paul Hastings
 2              The “most egregious conflict of interest is representation of clients whose
 3    interests are directly adverse in the same litigation.” SpeeDee Oil, 20 Cal. 4th at
 4    1147. The “paramount concern must be to preserve public trust in the scrupulous
 5    administration of justice and the integrity of the bar.” Id. at 1145. For Paul
 6    Hastings to obtain KEXIM’s material confidential information about this litigation,
 7    and then attempt to represent ASI and Ms. Liang in the same litigation, undermines
 8    these important policy considerations. In addition to those considerations, courts
 9    also consider the client’s right to counsel, the lawyer’s interest in representing the
10    client, the financial burden on the client to replace disqualified counsel, and
11    whether the moving party seeks to disqualify the lawyer for tactical reasons.
12    SpeeDee Oil, 20 Cal. 4th at 1145.
13              Disqualifying Paul Hastings does not implicate ASI’s or Ms. Liang’s right to
14    counsel. ASI has had the same lead counsel, Christopher Queally, for almost three
15    years. He and his firms have also represented Ms. Liang since KEXIM added her
16    as a defendant. Paul Hastings is only assisting, not replacing, Gordon Rees, who
17    has vigorously litigated this case for years. ASI and Ms. Liang associated Paul
18    Hastings only two weeks ago, and they can either rely on Gordon Rees or hire
19    another firm to help Gordon Rees. Nonetheless, the “important right to counsel of
20    one’s choice must yield to ethical considerations that affect the fundamental
21    principles of our judicial process.” SpeeDee Oil, 20 Cal. 4th at 1145.
22              As it does not affect their right to counsel, disqualifying Paul Hastings does
23    not impose a financial burden on ASI and Ms. Liang or the firm. KEXIM notified
24    all parties of Paul Hastings’ conflict within one week after ASI and Ms. Liang filed
25    a notice of association. After spending one week discussing the conflict in
26    correspondence, KEXIM now files this motion two weeks after the notice of
27    association. Two weeks of working on the case – during half of which Paul
28    Hastings knew KEXIM objected to its representation of KEXIM’s adversary and
                                          - 18 -
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 26 of 29 Page ID
                                 #:25653

 1    intended to move to disqualify if the law firm did not withdraw – does not equate to
 2    substantial expense or an important interest in representing ASI or Ms. Liang. Nor
 3    would it impose a financial hardship on ASI or Ms. Liang to rely on Gordon Rees
 4    or find other counsel to assist Gordon Rees. ASI, Ms. Liang, and Gordon Rees
 5    have known for over four months the trial in Kang and this trial would start within
 6    two months of each other. They cannot use that excuse to violate the California
 7    Rules of Professional Conduct and the important ethical policy against law firms
 8    switching sides.
 9              KEXIM does not seek to disqualify Paul Hastings for tactical reasons. In
10    SpeeDee Oil, the Supreme Court held there is little concern for tactical abuse when
11    the prospective client had genuinely sought the tainted lawyer’s services and then
12    moved quickly to disqualify lawyer’s firm. SpeeDee Oil, 20 Cal. 4th at 1145, n.2.
13    Like SpeeDee Oil, KEXIM was genuinely interested in hiring Paul Hastings and
14    could not have predicted Paul Hastings would then try to represent ASI and Ms.
15    Liang. Paul Hastings associated in as counsel in Kang on November 13, 2018.
16    Miller Decl. ¶ 3, Ex. D at 27-28. But until the firm associated in as counsel in this
17    case, which it did on November 26, 2018, KEXIM could not have reasonably
18    sought relief. After the Notice of Association, KEXIM quickly informed Paul
19    Hastings of the conflict and its intention to move to disqualify. Miller Decl. ¶ 7,
20    Ex. G. There is no tactical abuse here. California’s policy considerations strongly
21    favor disqualifying Paul Hastings.
22                          The Alameda County Superior Court Disqualified Paul
23                          Hastings for Less Severe Reasons Than Exist Here
24              The court in Kang disqualified Paul Hastings from representing ASI for the
25    same underlying reason here – the firm had pitched to represent the plaintiff and
26    then tried to represent the defendant. Compared to Paul Hastings’ pitch to KEXIM,
27    the firm’s pitch to KT had less egregious facts; the Alameda court still found Paul
28    Hastings’ actions warranted disqualification under Rule 1.18.
                                             - 19 -
                                                   KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                               AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 27 of 29 Page ID
                                 #:25654

 1              Paul Hastings’ pitch to KT only involved three lawyers in its Korea office,
 2    and only one of those lawyers still works at the firm. Miller Decl. ¶ 4, Ex. E at 34.
 3    Conversely, Paul Hastings’ response to KEXIM’s RFP identified four lawyers, all
 4    of whom still work at the firm, from three offices, including two in California. See
 5    Park Decl. ¶ 8, Ex. B at 11. KT apparently did not provide documents to Paul
 6    Hastings, and the firm apparently did not prepare a written proposal. See Miller
 7    Decl. ¶ 4, Ex. E at 34. Yet, KEXIM provided an RFP to Paul Hastings and, at the
 8    firm’s request, numerous additional documents, and Paul Hastings responded with a
 9    written proposal. Park Decl. ¶ 6; Lee Decl. ¶ 3. Jong Han Kim explained to KT
10    that Paul Hastings had to approve the retention of a new client, signaling the firm
11    had not conducted a conflicts check and may not agree to represent KT. See Miller
12    Decl. ¶ 4, Ex. E at 34. In contrast, in its proposal to KEXIM, Paul Hastings
13    affirmatively stated it had no conflict of interest in representing KEXIM, and was
14    ready and willing to begin work. Park Decl. ¶ 8, Ex. B at 13.
15              The court in Kang chided Paul Hastings for not checking conflicts. Miller
16    Decl. ¶ 6, Ex. F at 280:22-281:9. Based only on a one-hour meeting between Paul
17    Hastings and KT, the court in Kang disqualified Paul Hastings under Rule 1.18. Id.
18    at 281:22-24. Apparently, Paul Hastings similarly did not check conflicts here,
19    which prevented a timely screen. Paul Hastings also met with KEXIM for over an
20    hour to discuss this case. Park Decl. ¶ 6. As described above, it did much more: it
21    requested and received additional documents from KEXIM; and it prepared a
22    lengthy and detailed proposal to KEXIM detailing its qualifications, personnel,
23    fees, and proposed legal strategy.
24              It is remarkable that even after having been disqualified in Kang, Paul
25    Hastings attempts to betray another prospective client by seeking to represent ASI
26    and Ms. Liang here, perhaps hoping this Court will be more tolerant of ethical
27    lapses. However, the disqualification orders in Kang and Skybell confirm
28    California federal and state courts agree: Rule 1.18 prevents a law firm from
                                              - 20 -
                                                    KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 28 of 29 Page ID
                                 #:25655

 1    receiving confidential information from a prospective client and then switching
 2    sides.
 3              C.        The Court Should Issue an Order to Show Cause Why Gordon
 4                        Rees Should Not Be Disqualified
 5              Paul Hastings has assisted Gordon Rees in this litigation for at least two
 6    weeks, during most of which Paul Hastings had not established an ethical screen.
 7    Not only did this expose KEXIM’s confidential information to lawyers at Paul
 8    Hastings, it may have also exposed the information to lawyers at Gordon Rees.
 9               In its meet and confer letters, KEXIM requested Gordon Rees affirm it had
10    not received confidential information from Paul Hastings, and Gordon Rees
11    immediately destroy all documents and communications exchanged with Paul
12    Hastings. See Miller Decl. ¶ 7, Ex. G at 46-48. Christopher Queally alleges,
13    without corroboration, Gordon Rees has not received KEXIM’s confidential
14    information from Paul Hastings. Miller Decl. ¶ 12, Ex. M at 63. This is
15    insufficient given the importance of protecting KEXIM’s confidences and the risk
16    they have been exposed. Gordon Rees also has not confirmed whether it has
17    destroyed documents and communications the firm exchanged with Paul Hastings.
18              To ensure Gordon Rees has not received KEXIM’s confidential information
19    from Paul Hastings, KEXIM therefore requests the Court issue an order to show
20    cause why Gordon Rees should not be disqualified. The order should require the
21    lawyers at Gordon Rees working on this case to confirm, in writing and under oath,
22    they have not received KEXIM’s confidential information from Paul Hastings.
23    This is the only way to ensure KEXIM’s confidences are protected.
24              CONCLUSION
25              For the foregoing reasons, the Court should disqualify Paul Hastings from
26    representing ASI and Ms. Liang in any capacity in this litigation. Paul Hastings
27    may not obtain confidential information from KEXIM and then represent adverse
28    parties in the same litigation. The Supreme Court codified Rule 1.18 to make that
                                              - 21 -
                                                     KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                                 AN ORDER TO SHOW CAUSE REGARDING GORDON REES
Case 2:16-cv-02056-MWF-JPR Document 516 Filed 12/10/18 Page 29 of 29 Page ID
                                 #:25656

 1    clear. Because Paul Hastings risked exposing KEXIM’s confidential information to
 2    Gordon Rees, the Court should also issue an order to show cause why Gordon Rees
 3    should not be disqualified.
 4
 5    Dated: December 10, 2018                 WHITE & CASE LLP
 6
 7
                                               By:      /s/ Bryan A. Merryman
 8                                                      Bryan A. Merryman
 9
                                               Attorneys for Plaintiff
10                                             The Export-Import Bank of Korea
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 22 -
                                               KEXIM’S MOTION TO DISQUALIFY PAUL HASTINGS AND FOR
      AMERICAS 97250734                             AN ORDER TO SHOW CAUSE REGARDING GORDON REES
